Citation Nr: 1114987	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  08-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Service connection for a bilateral ankle disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1954 to August 1957.               

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board remanded this matter for additional medical inquiry in June 2010.  


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran does not have a current ankle disorder that relates to injuries sustained in service.  
 

CONCLUSION OF LAW

An ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided in this decision has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in August 2005 and July 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated his claim in the February 2011 supplemental statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with a medical examination and opinion regarding his claim to service connection.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for a bilateral ankle disorder.  The RO denied the Veteran's claims in the January 2006 rating decision on appeal.  For the reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection under 38 C.F.R. § 3.303 will be granted where the record demonstrates (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In this matter, the evidence of record does not preponderate against the Veteran's claim that he injured his ankles during service.  During his hearing before the Board in April 2010, the Veteran described the accidents that led to these injuries.  He indicated that while jumping from the wing of an aircraft, he "rolled" his left ankle.  He indicated that, on another occasion, in helping to push a jeep out of a mud hole, he injured both ankles.  The Veteran stated that, due to that injury, he "was in a cast for two or three months[.]"  He indicated moreover that his ankles were weakened by his injuries, and that he sprained his ankles several times following service.  

The Board recognizes that lay testimony is competent to establish the presence of observable symptomatology and may form the basis for a service connection finding.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As pain or limitation resulting from an injury to the ankle would be observable, the Veteran's statements are of probative value.  The Board also notes a photograph submitted into evidence during the Board hearing which apparently dates from the Veteran's service, and shows the Veteran in a cast.  This photo supports his claim that he injured an ankle during service.  

The Board finds the Veteran's testimony, and the photograph, of particular value here because the record indicates that the Veteran's service treatment records - which may have illuminated the nature of his claimed in-service injuries - were apparently destroyed while in possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where records are apparently lost while in the possession of the government, a heightened obligation applies to consider carefully the benefit-of-the-doubt rule).  In sum, in the absence of medical evidence dated during the Veteran's active service, the Board finds the Veteran's lay statements credible, and find that he did in fact injure his ankles during service.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

The Board finds service connection unwarranted, however.  The only medical evidence of record pertaining to the current status of the Veteran's ankles indicates that the Veteran does not have a current ankle disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (medical evidence is of particular value in determining medical questions such as issues involving diagnosis and etiology).  A July 2010 VA compensation examination report of record notes "no diagnosis to make of either ankle" because the examination indicated "no ongoing problem."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . In the absence of proof of a present disability there can be no valid claim.").  

The July 2010 VA examiner indicated a review of the claims file, and a personal examination of the Veteran.  Though the Veteran's service treatment records are missing, the examiner noted the Veteran's June 1957 separation report of medical examination in the claims file, which is negative for an ankle disorder.  The report indicates no residuals of the in-service injuries, and that the Veteran's feet and lower extremities were normal just prior to separation.  The examiner noted that the claims file contained no orthopedic or podiatry treatment records indicating post-service problems with the feet or ankles.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  The examiner reported that the Veteran indicated that he had no ankle problem for "awhile" after service, that he sprained his ankles since service, that he experienced some ankle swelling in the 1990s, but that at the time of the examination, "he was having no real pain[.]"  The examiner stated that x-ray evidence indicated normal ankles for the Veteran's age.  And the examiner stated that, even if the Veteran did injure his ankles during service as he described, "his injuries would be expected to have no long term sequelae at all."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

In sum, the evidence of record does not preponderate against the Veteran's claim that he injured his ankles during service.  The Board finds his statements regarding his in-service injuries to be both credible and truthful.  See Smith and O'Hare, both supra.  However, the preponderance of the evidence indicates that the Veteran does not have a current ankle disorder, or have residuals of the in-service ankle injuries.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection is therefore unwarranted here.  




						(Continued on the next page)


ORDER

Service connection for a bilateral ankle disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


